DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/079866 granted to Fatronik (hereinafter “Fatronik”).
In reference to claim 1, Fatronik discloses a functional  electrical stimulation system providing coordinated and natural movements for people or animals with motor system damage, comprising [e.g. page 4: lines 11-18]: - at least one electrical stimulation device  delivering a configurable electrostimulation signal to form dynamic stimulation curves through at least one stimulation channel by means of repositionable electrodes [e.g. page 4: lines 11-18, page 7: lines 22-29], and at least one main processor, which communicates with a first communication unit, with a high voltage generator and with a current controller, which are powered by a first power source [e.g. controller 26]; - at least one sensing device  bi-directionally connected to the electrical stimulation device, wherein the sensing device comprises at least one processor connected to a second communication unit  and at least one set of independent sensors  collecting information, fed by a second power source; the sensing device  processes and transmits said information to predictively stimulate according to the user needs [e.g. column 7: lines 8-20]; and - a computational device  bi-directionally connected to the electrical stimulation device, wherein the computational device comprises a display screen [e.g. page 7: lines 4-6], a configuration unit and a third communication unit  allowing information exchange with the electrical stimulation device [e.g. page 7: lines 27-33].
In reference to claim 2, Fatronik discloses further comprising a remote subsystem, {00512191 }4Our ref.: CLMCL-35 which centralizes the information of a plurality of other functional electrostimulation systems [e.g. page 7: lines 27-33].
In reference to claim 3, Fatronik discloses wherein the remote subsystem, also known as cloud, further comprises a display unit  and an analysis unit  allowing the information analysis of different functional electrostimulation systems  to learn and optimize therapies, exercises and routines of each functional electrostimulation system  independently [e.g. page 7: lines 5-10].
In reference to claim 5, Fatronik discloses wherein the electrical stimulation device further comprises at least one sensor set containing at least one sensor and a processor  to process and communicate the processed information to the main processor [e.g. page 8: lines 28-29].
In reference to claim 6, Fatronik discloses wherein each sensor of each sensor set is selected from : accelerometer, gyroscope, magnetometer, optical, thermal, pressure, bending, acoustic, galvanic, blood flow, heartbeat, radiometer, altimeter, or geolocation sensor [e.g. page 8: line 23].
In reference to claim 7, Fatronik discloses comprising multiple high-voltage outputs called stimulation channels electro stimulating in a coordinated {00512191 }5Our ref.: CLMCL-35 manner more than one muscle group; the generation of movements by predictive dynamic curves is not limited to just one muscle group, but rather it coordinates a plurality of muscles in a user using multiple stimulation channels and corresponding pairs of electrodes [e.g. page 5: lines 25-33].
In reference to claims 8 and 9, Fatronik discloses wherein the sensing devices, electrical stimulation devices and computing devices are interchangeable among systems and comprising a plurality of electrical stimulation devices and a plurality of sensing devices in a same functional electrostimulation system, communicating with each other [e.g. page 8: lines 1-10].
In reference to claims 10 and 11, Fatronik discloses wherein the sensing devices process the control method wherein the electrical stimulation device, the sensing device and the computational device can be physically joined [e.g. page 8: lines 28-29].
In reference to claim 12, Fatronik discloses wherein the electrical stimulation device further comprises a microcontroller allowing the variation of the frequency, pulse width and waveform generated by the high voltage generator [e.g. page 9: lines 25-34].
In reference to claim 13, Fatronik discloses wherein the current controller comprises a current sensor and a closed loop controller for obtaining an analogic control [e.g. page 9: lines 16-24].
Allowable Subject Matter
Claims 4 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792